DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, claims 31, 38, 42, 46, 52 and 55 in the reply filed on 6/21/2022 is acknowledged.
Claims 4, 6, 11-15, 17, 20, 22-24, 26-30, 32-37, 39-41, 43-45, 47-51, and 53-54 have been cancelled.
Claims 1-3, 5, 7-10, 16, 18-19, 21, 25, 31, 38, 42, 46, 52 and 55 are pending. 
Claims 1-3, 5, 7-10, 16, 18-19, 21, 25 are withdrawn from further consideration.
Currently, claims 31, 38, 42, 46, 52 and 55 are under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 38, 42, 46, 52 and 55 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosen (US 20140127720).

Rosen teaches using immunoassay for diagnosis and severity of rheumatoid arthritis. Rosen conducted various clinical as well as binding studies using RA serum samples vs. control, e.g. examples 1-4. The studies include using PAD3-4 coating on microtiter plate substrate and antibody for detection PAD3 and PAD4 (read on recited components (a), (b) and (c ))(see section 0074;  0091-0094; Figure 4).  Rosen also teaches using kits for the assay (see section 0082-3-0087).  As to the component (b), the term “detection probe specific to anti-PAD IgA”, section 0129 of specification describes:

“[0129] As used herein, the term "detection probe" refers to a binding agent capable of specific binding to a target. Such binding agents include, for example, antibodies and ligands. Antibodies include full length antibodies as well as functional fragments such as those exemplified above. Ligands include full length polypeptides such as those exemplified above and functional binding fragments thereof. Ligands also include the non-polypeptide ligands exemplified above. When referring to specific binding to a target, a detection probe of the disclosure can bind the target directly or it can be made specific to the target by indirect means. For example, a detection probe that binds directly to anti-PAD IgA includes PAD. A direct binder also includes, for example, an antibody or other ligand that specifically recognizes a PAD:anti-PAD IgA complex as well as an antibody or other ligand that specifically binds to anti-PAD IgA. A detection probe of the disclosure that can be made specific to anti-PAD IgA by indirect means includes, for example, anti-IgA or other ligand that binds IgA. Such antibodies and ligands can be made specific to anti-PAD IgA by, for example, capturing the anti-PAD IgA with PAD and washing away non-anti-PAD IgA prior to adding anti-IgA. Numerous other configurations for isolating such a binding complex in order to achieve specific binding to a target are well known in the art and all of which can be used as an indirect means to make a detection probe specific to a target. Thus, a "detection probe specific for anti-PAD IgA" includes, for example, PAD, a PAD:anti-PAD IgA complex binding agent, an anti-PAD IgA binding agent and an IgA binding agent. The anti-PAD IgA detection probes include binding agents to anti-PAD2 IgA, anti-PAD3 IgA and/or anti-PAD4 IgA”(emphasis added). 
Under broadest reasonable interpretation (BRI), the antibody used by Rosen is capable of binding to the complex of PAD:anti-PAD IgA complex because the epitope on the PAD which can be recognized by the PAD antibody of Rosen (See Figures 3-4). 

As to the component (d), Rosen also uses serum from RA patients for comparison (See Figure 3-5). The assay also includes using incubation buffer, washing buffer and detection instruments (See Figures 1-4). 

With regard to claim 42 and 46, Rosen also teaches using label for detection (See section 0059).

With regard to claim 52, the solid support used by Rosen includes bead, microplate or glass (See section 0074). 

With regard to claim 55, Rosen also teaches immobilizing PAD on the microplate for analysis (See Figures 1-4). 

 
Claim(s) 31, 38, 42, 46, 52 and 55 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mobley (US 20190048086).

Mobley teaches using immunoassay to study autoimmune disease.  Mobley teaches using ELISA (solid support microplate) having recombinant human PAD4 thereon to detect autoantibodies from subjects’ sample by incubating with anti-mouse IgG/IgM/IgA antibody (See section 0114).
As has been established above, under BRI, the anti-mouse IgG/IgM/IgA antibody is a detection probe specific to anti-PAD IgA.  Mobley also teaches using fluorescent label for detection purpose (See section 0067). 

					Conclusion 

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641